DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 (figures 1-11) directed to claims 1-16 and 20 in the reply filed on 4/30/2021 is acknowledged.

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mag et al. (US PG. Pub. 2015/0064386).

Regarding claim 1 – Mag teaches a liner (figs. 1A and 3B, 101 [paragraph 0022] Mag states, “pull tab component removal apparatus 101”) comprising: a first liner (112 [paragraph 0028] Mag states, “release liner 112”) comprising a first shield can .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mag et al. in view of Werner et al. (US PG. Pub. 2013/0120957).


 	Mag does not teach a liner having a first shield can protection portion overlaps a shield can surrounding at least one integrated circuit.
Werner teaches a liner (fig. 2, 110 [paragraph 0041] Werner states, “lid 110”) having a first shield can protection portion (portion of liner 110 shown covering shield can 104) overlaps a shield can (104 [paragraph 0040] Werner states, “RF shield 104 can include fence 106”) surrounding at least one integrated circuit (114 [paragraph 0039 & 0041] Werner states, “components (such as integrated circuits)…component 114”).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the liner having the first and second shield can protection portions and connection portion as taught by Mag with the liner explicitly overlapping a shield can surrounding at least one integrated circuit as taught by Werner because Werner states, “there may be provided an EMI shield formed of RF opaque material that may permit access to a component on a printed circuit board” [paragraph 0008].

Regarding claim 3 – Mag in view of Werner teach the liner of claim 2, wherein the first shield can protection portion (Mag; figure 3B shows the first liner 112 connected to pull 

Regarding claim 4 – Mag in view of Werner teach the liner of claim 2, wherein the first liner (Mag; fig. 1A, 112) and the second liner (108) comprise a film layer (see film layers shown in figure 1A) and an adhesive layer ([paragraph 0024] Mag states, “double-sided adhesive layer 108”) that attaches the film layer to the shield can (fig. 3B, 320; claimed structure shown in figure 3B).

Regarding claim 5 – Mag in view of Werner teach the liner of claim 4, wherein the first shield can protection portion (Mag; figure 3B shows the first liner 112 connected to pull tab 110 covering a surface of shield 320 [paragraph 0034] Mag states, “edge 320 can represent a “cap” or “shield””) and the second shield can protection portion (“shield can protection portion” aligned with shield 320 of figure 3) comprise the adhesive layer (double sided adhesive material of layer 108) in at least a region of the first shield can protection portion and the second shield can protection portion (claimed structure shown in figure 1A).


 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “perforated line”, does not depend on its method of production, i.e. “formed by punching the film layer”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Regarding claim 7 – Mag in view of Werner teach the liner of claim 4, wherein the perforated line (Mag; see perforation shown in figure 1A) is formed in the film layer (film layers of grip portions 106 & 110) and the adhesive layer ([paragraph 0027] Mag states, “slicing into the top pull tab liner 110, or perforating the top pull tab liner 110. In some embodiments, the double-sided adhesive layer 108 can also be manufactured to include a bend at an area to match the bend established in the top pull tab liner 110 using the same techniques described above”) so as to be partially perforated along a corresponding position thereof (claimed structure shown in figure 1A and described in paragraph 0027).
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been 

Regarding claim 8 – Mag in view of Werner teach the liner of claim 4, wherein a distance from an upper surface of a circuit board (Werner; fig. 2, 102), on which the integrated circuit (114) is mounted, to an upper surface of the film layer (upper film 110) is greater than a distance from the upper surface of the circuit board (102) to an upper surface of the shield can (106; figure 2 shows the liner being mounted on top of the shield can and therefore meets the claimed distance requirements).

Regarding claim 11 – Mag in view of Werner teach the liner of claim 2, wherein the shield can (Werner; fig. 13, 1204) has a rectangular shape when viewed from above (claimed structure shown in figure 13).

Regarding claim 12 – Mag in view of Werner teach the liner of claim 11, wherein the connection portion (Mag; figs. 1A & 3B, see connection portion between 110 and 112) is formed to overlap a corner of the shield can (see “overlap” of corner of shield 320 shown in to figure of fig. 3B).

.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mag et al. in view of Werner et al. as applied to claim 2 above, and further in view of Yang et al. (US PG. Pub. 2016/0284665).

Regarding claim 9 – Mag in view of Werner teach the liner of claim 2, but fails to teach wherein the first shield can protection portion comprises an information marking relating to the integrated circuit.
 	Yang teaches wherein the first shield can protection portion (fig. 1A, 16 protection portion covering shield can 142) comprises an information marking (18 [paragraph 0026] Yang states, “A second pattern 18 may be, for example, barcodes or other recognition codes that represent information corresponding to the semiconductor device package 1”) relating to the integrated circuit (12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the liner having a first shield can protection portion as taught by Mag in view of Werner with the first shield can protection portion comprises an information marking as taught by Yang because Yang states, “The first pattern 15 may be scanned, and the scanned pattern or the information it 

Regarding claim 10 – Mag in view of Werner and Yang teach the liner of claim 9, wherein the information marking is any one selected from a numeral, a character, a bar code (18 [paragraph 0026] Yang states, “A second pattern 18 may be, for example, barcodes”), and a quick response (QR) code.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. in view of Mag et al.

Regarding claim 20 – Werner teaches a display device (figs. 1-2; the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.) comprising: a circuit board (102 [paragraph 0039] Werner states, “base layer (or substrate) 102 of PCB 100”); an integrated circuit (114 [paragraph 0039 & 0041] Werner states, “components (such as integrated circuits)…component 114”) mounted on the circuit board (102); a shield can (104 [paragraph 0040] Werner states, “RF shield 104 can include fence 106”) formed to surround the integrated circuit (114; claimed structure shown in figures 1-2); and a liner (fig. 2, 110 [paragraph 0041] Werner states, “lid 110”) attached to the shield can (104), the liner being configured to be peeled off ([claim 5] Werner states, “wherein the 
 	Werner does not teach wherein the liner comprises a first liner comprising a first shield can protection portion, a first grip portion, and a connection portion coupling the first shield can protection portion to the first grip portion; a second liner comprising a second shield can protection portion and a second grip portion; and a perforated line formed along a boundary between the first liner and the second shield can protection portion.
 	Mag teaches a liner (figs. 1A and 3B, 101 [paragraph 0022] Mag states, “pull tab component removal apparatus 101”) wherein the liner (101) comprises a first liner (112 [paragraph 0028] Mag states, “release liner 112”) comprising a first shield can protection portion (figure 3B shows the first liner 112 connected to pull tab 110 covering a surface of shield 320 [paragraph 0034] Mag states, “edge 320 can represent a “cap” or “shield” ”), a first grip portion (fig. 1A, 110 [paragraph 0027] Mag states, “pull tab liner 110”), and a connection portion (see connection portion between 110 and 112) coupling the first shield can protection portion to the first grip portion (see figs. 1A and 3B); a second liner (108 [paragraph 0024] Mag states, “adhesive layer 108”) comprising a second shield can protection portion (“shield can protection portion” aligned with shield 320 of figure 3) and a second grip portion (106 [paragraph 0023] Mag states, “pull tab liner 106”); and a perforated line ([paragraph 0027] Mag states, “perforating the top pull tab liner 110”; figure 1A shows a perforated line in both tab liners 110 and 106) formed along a boundary between the first liner (112) and the second shield can protection 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board with a shield can covering an IC with a liner being peeled off of the shield can as taught by Werner with the liner having a first and second liner each with grip potions and being perforated as taught by Mag because Mag states, “are component removal apparatuses that sufficiently secure a component within a portable computing device yet provide ease of removal for replacement or servicing…The dimensions of the double-sided adhesive layer 108, bottom pull tab liner 106, top pull tab liner 110, and graspable portion can vary depending on the embodiment and application. The dimensions can be configured such that a ratio between the width of the double-sided adhesive layer 108 and width of the graspable portion allows the double-sided adhesive layer 108 to be removed from a component without tearing the double-sided adhesive layer 108” [paragraph 0002 & 0024]. Multiple liner layers will increase the integrity and strength of the liner overall.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
:

Kurz et al. (US PG. Pub. 2014/0307392) discloses an aluminum EMI/RF shield.
Bries et al. (US Patent 6641910) discloses a stretch releasing adhesive tape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847